IN THE SUPREME COURT OF PENNSYLVANIA


 OFFICE OF DISCIPLINARY COUNSEL,            :   No. 2904 Disciplinary Docket No. 3
                                            :
                     Petitioner             :   No. 106 DB 2022
                                            :
                                            :   (Lackawanna County Court of Common
              v.                            :   Pleas, Criminal Division No. CP-35-CR-
                                            :   1526-2022)
                                            :
 COREY JOHN KOLCHARNO,                      :   Attorney Registration No. 87087
                                            :
                     Respondent             :   (Lackawanna County)




                                        ORDER



PER CURIAM

      AND NOW, this 23rd day of August, 2022, the Joint Petition for Temporary

Suspension is GRANTED. Corey John Kolcharno is placed on temporary suspension,

see Pa.R.D.E. 214(d)(5), and he shall comply with all the provisions of Pa.R.D.E. 217.

      Respondent’s rights to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this Order are specifically

preserved. See Pa.R.D.E. 214(f)(2).